Citation Nr: 0627726	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-15 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial compensable rating for 
residuals of a left ankle injury.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle injury.

6.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder strain.

7.  Entitlement to an initial rating in excess of 10 percent 
for left knee strain with degenerative changes.

8.  Entitlement to an initial rating in excess of 20 percent 
for subluxation of the lumbar spine with degenerative 
changes.

9.  Entitlement to an effective date earlier than January 13, 
2005 for the award of service connection for right lower 
extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to March 
1999.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In an August 2000 rating decision, the RO granted service 
connection for hearing loss with tinnitus, as well as right 
and left ankle disabilities.  The RO assigned initial 
noncompensable ratings for these disabilities, effective 
April 1, 1999, the day following the date of the veteran's 
separation from active service.  In addition, the RO granted 
service connection for left knee strain with degenerative 
changes and subluxation of the lumbar spine with degenerative 
changes.  The RO assigned initial 10 percent ratings for 
these disabilities, effective April 1, 1999.

In an October 2002 rating decision, the RO denied service 
connection for hypertension.  

Before the matter was certified to the Board, in October 2002 
and August 2003 rating decisions, the RO increased the 
initial disability ratings for several service-connected 
disabilities as follows:  subluxation of the lumbar spine 
with degenerative changes to 20 percent, a right shoulder 
disability to 10 percent, tinnitus to 10 percent, and a right 
ankle disability to 10 percent.  All initial ratings on 
appeal are now effective from April 1, 1999, the day 
following the date of the veteran's separation from service.  
Although higher ratings have been granted, these issues 
remain in appellate status, as the veteran has indicated his 
continued his dissatisfaction with the ratings currently 
assigned.  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In October 2004, the veteran testified at a Board hearing 
before the undersigned, who is the Veterans Law Judge 
responsible for making the final determination in this case, 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In February 2005, the Board remanded the matter for due 
process considerations.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

While the matter was in remand status, in a March 2006 rating 
decision, the RO granted service connection for right lower 
extremity radiculopathy associated with the veteran's 
service-connected low back disability.  The RO assigned an 
initial 20 percent rating, effective January 13, 2005.  In 
June 2006, the veteran disagreed with the effective date 
assigned by the RO.  A Statement of the Case addressing this 
matter, however, has not yet been issued.  According to the 
United States Court of Appeals for Veterans Claims (Court), a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This issue is addressed below in 
the REMAND portion of this decision.  

A remand is also required with respect to the issues of 
service connection for hypertension and an initial rating in 
excess of 20 percent for subluxation of the lumbar spine with 
degenerative changes.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In June 2006, the veteran submitted numerous additional 
claims, including entitlement to service connection for 
depression, a bilateral hip disorder, a cervical spine 
disorder, and left leg radiculopathy.  The RO has not yet 
adjudicated these claims and, inasmuch as they are not 
inextricably intertwined with the issues addressed by the 
Board in this decision, they are referred to the RO for 
initial consideration.

In June and July 2006, veteran submitted additional evidence 
in support of his claims, along with a written waiver of 
initial RO consideration of this evidence.  See 38 C.F.R. § 
20.1304 (2005).

Included in the veteran's recent submissions was a request to 
expedite his case on the basis of financial hardship.  See 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).  
Because the veteran's case was under active review at the 
time his request was received, however, the Board elected to 
proceed with immediate consideration of the appeal, rather 
than delay the matter further for formal processing of the 
request.  


FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection, repeated audiological evaluations have shown that 
the veteran has, at worst, Level III hearing in the right ear 
and level III hearing in the left ear.

2.  Since the effective date of the award of service 
connection, the veteran's service-connected bilateral 
tinnitus has been assigned a 10 percent rating, the maximum 
schedular rating authorized, and the veteran's tinnitus 
disability does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of regular schedular standards.

3.  For the period from April 1, 1999 to July 5, 2006, the 
veteran's left ankle disability was manifested by subjective 
complaints of pain, stiffness, and instability, with no 
objective evidence of limitation of motion or other pertinent 
abnormality.

4.  From July 6, 2006, the veteran's left ankle disability 
has been manifested by X-ray evidence of mild degeneration of 
the ankle joint, and subjective complaints of pain, 
stiffness, and instability.  

5.  Since the effective date of the award of service 
connection, the veteran's right ankle disability has been 
manifested by X-ray evidence of arthritis, and subjective 
complaints of pain, stiffness, and instability.  

6.  Since the effective date of the award of service 
connection, the veteran's right shoulder disability has been 
manifested by X-ray evidence of arthritis, limitation of 
motion, and subjective complaints of pain, stiffness, and 
instability.  

7.  Since the effective date of the award of service 
connection, the veteran's left knee disability has been 
manifested by X-ray evidence of arthritis, limitation of 
flexion, and subjective complaints of pain and giving way, 
with no objective evidence of instability or limitation of 
extension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic 
Code 6100 (1998) and (2005).

2.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (1998) and (2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

3.  The criteria for an initial compensable rating for 
residuals of a left ankle injury were not met for the period 
from April 1, 1999 to July 5, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5271 (2005).

4.  The criteria for a 10 percent rating for residuals of a 
left ankle injury have been met from July 6, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2005).

5.  The criteria for an initial rating in excess of 10 
percent for residuals of a right ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 
(2005).

6.  The criteria for an initial rating in excess of 10 
percent for right shoulder strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5203 (2005).

7.  The criteria for an initial rating in excess of 10 
percent for left knee strain with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in August 2002 and March 2005 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete a claim of service connection 
and to establish a disability rating, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letters also 


advised the veteran to submit or identify any additional 
information that he felt would support his claims.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial rating decision on the 
veteran's claims and do not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157 (Fed. Cir. April 5, 2006) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

In that regard, the Board notes that for the disabilities at 
issue in this case, the RO has granted service connection and 
assigned initial disability ratings effective from the day 
following the date of the veteran's separation from active 
service.  Thus, Dingess/Hartmann elements (1) - (3), and (5) 
have been granted in full.  With respect to element (4), 
degree of disability, the Board finds that the veteran 
received adequate notification of the requirements for 
establishing a disability rating in the VCAA letters 
discussed above.  It is also noted that the rating criteria 
were discussed in the rating decisions on appeal, as well as 
in the statements of the case.  In addition, after providing 
the veteran appropriate notice, the RO readjudicated the 
claims and provided an April 2006 supplemental statement of 
the case to the veteran prior to returning the case to the 
Board.  Finally, the Board notes that the veteran has 
submitted evidence and argument on numerous occasions during 
the course of this appeal.  It is clear from these 
submissions that the veteran is aware of the evidence needed 
to substantiate his claims, including what is required of him 
and VA in connection with this appeal.  



In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  In fact, in March 2006, 
the veteran indicated that he had no further evidence to 
submit and asked VA to decide his claim as soon as possible.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2005).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2005).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In cases such as these, as in the 
instant case, at the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Bilateral hearing loss

The veteran seeks an initial compensable rating for bilateral 
hearing loss.  Through various written submissions as well as 
testimony at hearings in May 2003 and October 2004, the 
veteran argues that a higher rating is warranted as he was 
fitted with hearing aids, which improved his hearing acuity, 
but did not adequately alleviate his symptoms.  He claims 
that he continues to have difficulty hearing complete 
conversations with his family and friends, leading to 
frustration.

The RO has assigned an initial noncompensable rating for the 
veteran's bilateral hearing loss, effective April 1, 1999, 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes that, effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202 (May 11, 
1999).  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
veteran applies absent congressional intent to the contrary, 
subject to certain effective date limitations.  See VA O.G.C. 
Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 
(2000).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2005).

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be employed, 
rather than the tables described above.  One is where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2005).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not warranted under either version 
of the regulations.

For example, at his February 1999 military separation medical 
examination, the veteran complained of hearing loss.  It was 
noted that the veteran had been exposed to noise in the 
course of his military duties.  Audiometric testing revealed 
that the veteran's right pure tone thresholds were 20, 20, 
20, 30, 20, and 10 decibels at 500, 1,000, 2,000, 3,000, 
4,000 and 6,000 hertz, respectively.  Left ear pure tone 
thresholds were 15, 15, 20, 20, 20, and 25 decibels at the 
same tested frequencies.  Applying these values to the 
appropriate table in the rating criteria, the only possible 
interpretation of this examination is that the veteran's 
hearing loss is at level I in both ears, which equates to a 
zero percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Similarly, at a November 1999 examination conducted for VA 
compensation purposes, audiometric testing revealed that the 
veteran's right pure tone thresholds were 25, 20, 25, 30, and 
35 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 20, 25, 25, 
30, and 40 decibels at the same tested frequencies.  Average 
speech reception thresholds were 25 decibels on the right and 
30 decibels on the left.  Speech recognition was 100 percent 
correct on the right and 96 percent correct on the left.  The 
diagnosis was hearing loss with tinnitus.  Again, the only 
possible interpretation of this examination is that the 
veteran's hearing loss is at level I in both ears, which 
equates to a zero percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The veteran again underwent an examination for VA 
compensation purposes in September 2002.  He complained of 
hearing loss and tinnitus since in-service noise exposure.  
Audiometric testing revealed right pure tone thresholds of 
20, 25, 30, 35, and 40 decibels at 500, 1,000, 2,000, 3,000 
and 4,000 hertz, respectively.  Left ear pure tone thresholds 
were 20, 25, 35, 30, and 40 decibels at the same tested 
frequencies.  Average speech reception thresholds were 33 
decibels on the right and 32.5 decibels on the left.  Speech 
recognition was 92 percent correct on the right and 96 
percent correct on the left.  The diagnosis was again hearing 
loss with tinnitus.  Again, the Board notes that these 
audiometric findings show level I hearing loss in both ears, 
which equates to a zero percent rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.

At the most recent compensation examination in June 2003, the 
veteran reported hearing loss and constant tinnitus.  He 
indicated that he expected to receive hearing aids shortly.  
Audiometric testing revealed right pure tone thresholds of 
20, 35, 35, 35, and 30 decibels at 500, 1,000, 2,000, 3,000 
and 4,000 hertz, respectively.  Left ear pure tone thresholds 
were 15, 25, 30, 30, and 35 decibels at the same tested 
frequencies.  Average speech reception thresholds were 34 
decibels on the right and 30 decibels on the left.  Speech 
recognition was 80 percent correct on the right and 78 
percent correct on the left.  The diagnosis was again hearing 
loss with tinnitus.  These test results show level III 
hearing loss in both ears, which equates to a zero percent 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

While the Board has reviewed the veteran's claims folder in 
its entirety, including the veteran's contentions and hearing 
testimony, there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the audiological 
evaluations discussed above.  Therefore, an initial 
compensable rating is not warranted under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.86(b), but notes that the alternative tables are not for 
application.  As evidenced by the audiological tests 
discussed above, the veteran does not exhibit puretone 
thresholds of 55 or greater in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, nor 
did he have puretone thresholds of 30 decibels or less at 
frequencies of 1,000 Hertz and below, and 70 decibels or more 
at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2005).  Thus, a 
compensable rating for bilateral hearing loss is not 
warranted under 38 C.F.R. § 4.86(b).

In reaching this decision, the Board has also considered the 
contentions of the veteran to the effect that an increased 
rating is warranted because he was fitted with hearing aids 
and has difficulty understanding others in conversation.

In that regard, the Board notes that VA clinical records show 
that in July 2004, the veteran was seen for an audiological 
evaluation in connection with his complaints of hearing loss 
and tinnitus.  In completing a hearing handicapped inventory, 
the veteran perceived himself as "severely handicapped" by 
his hearing loss.  Audiometric testing revealed mild 
sensorineural hearing loss bilaterally.  Speech recognition 
was 96 percent correct on the right and 84 percent correct on 
the left.  The examiner determined that the veteran was a 
candidate for hearing aids and he was thereafter fitted with 
such hearing aids.  

The Board has carefully considered this evidence, as well as 
the veteran's hearing testimony regarding the perceived 
severity of his hearing loss.  However, the Board finds that 
such evidence is of less probative value than the objective 
results shown during audiometric testing for VA compensation 
purposes and do not provide sufficient evidence on which to 
award a higher rating for bilateral hearing loss.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  After reviewing 
the record, however, the Board finds that there is no basis 
for further action on this question.  Absent any argument or 
objective evidence that the veteran's hearing loss disability 
is productive of marked interference with employment beyond 
that contemplated by the schedular criteria, necessitates 
frequent periods of hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


In summary, based on a review of the entire record, the Board 
finds that the veteran's bilateral hearing loss does not rise 
to the level required for the assignment of an initial 
compensable rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran also seeks an initial rating in excess of 10 
percent for bilateral tinnitus.  Specifically, he argues that 
a higher rating is warranted as he has constant ringing in 
his ears which has caused trouble sleeping and depressive 
symptoms.  

The veteran's tinnitus was originally rated by the RO under 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect through 
June 9, 1999.  Under such criteria, tinnitus was rated a 
maximum of 10 percent disabling if persistent as a symptom of 
head injury, concussion, or acoustic trauma.

Since the veteran filed his claim, the regulations pertaining 
to the rating of tinnitus under Diagnostic Code 6260 were 
revised, effective June 10, 1999.  Under the revised 
criteria, a maximum 10 percent rating is warranted for 
recurrent tinnitus, regardless of its cause.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002).

Again, the Board notes that where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies absent 
congressional intent to the contrary, subject to certain 
effective date limitations.  See VA O.G.C. Prec. Op. No. 3-
2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 (2000).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).

Turning to the merits of the veteran's claim, the Board notes 
that under both versions of the rating criteria, a maximum 10 
percent is available for tinnitus.  Smith, supra.  Simply 
put, no higher rating for tinnitus is available under the 
Rating Schedule.

Although the veteran has been in receipt of the maximum 
schedular rating for tinnitus since his separation from 
service, he nonetheless continues to argue that he is 
entitled to a higher rating.  Thus, the Board has thus 
considered whether an extraschedular rating is warranted.  
The Court has held that the question of extraschedular rating 
is a component of the veteran's claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  

In this case, however, the Board has reviewed the record and 
finds that there is no competent evidence of record 
demonstrating that the veteran's service-connected tinnitus 
markedly interferes with his employment.  The veteran is 
employed as a full-time postal employee and, although he has 
submitted evidence showing he has exhausted his leave and has 
been reprimanded in connection with his irregular attendance, 
the record contains no competent evidence that the veteran 
was required to use his leave as a result of his service-
connected tinnitus.  

While the veteran's tinnitus is recognized as causing some 
industrial impairment, the 10 percent rating currently 
assigned is recognition that industrial capabilities are 
impaired.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In addition, there is no evidence of record showing that the 
veteran has been frequently hospitalized due to tinnitus.  In 
fact, it does not appear that the veteran has ever been 
hospitalized for his tinnitus.  He does not contend 
otherwise.  Consequently, no further action on this matter is 
warranted.

In summary, the Board finds that from the effective date of 
the award of service connection for tinnitus, the veteran's 
has been in receipt of the maximum schedular rating 
available.  No higher schedular rating is legally available 
and the evidence with respect to referral for an 
extraschedular rating is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).



Residuals of right and left ankle injuries

The veteran also seeks higher ratings for his service-
connected right and left ankle disabilities.  He argues that 
higher ratings are warranted in light of his claimed symptoms 
such as pain, swelling, and instability, which he states 
interfere with his daily activities.  

Factual Background

A review of the record shows that when the veteran was 
examined in October 1999 in connection with his original 
application for VA benefits, he complained of "horrible" 
symptoms such as pain, weakness, and stiffness in various 
joints, including his ankle joints.  Physical examination of 
the ankles, however, was normal, including range of motion 
testing.  In addition, X-ray studies showed evidence of 
previous remote trauma, but no other abnormality.  The 
diagnosis was status post trauma of the ankles, with no 
residuals.  

At an examination in August 2002, the veteran claimed that 
both ankles were weak, occasionally painful, and swelled 
approximately once or twice monthly.  He further claimed that 
he had to wear an ankle brace constantly for support.  
Examination, however, showed a normal gait and the ankle 
examination was again within normal limits.  Dorsiflexion was 
to 20 degrees and plantar flexion was to 45 degrees.  The 
examiner indicated that there were no other abnormal 
findings, and no evidence of pain, fatigue, weakness, lack of 
endurance or incoordination.  Neurological examination was 
entirely within normal limits with regard to strength, 
sensation, and reflexes.  X-ray studies of both ankles were 
negative.  The diagnosis was status post trauma of the ankles 
with no residuals.  

The veteran was again examined for compensation purposes in 
June 2003.  He had no complaints referable to the left ankle, 
but claimed that he experienced constant and severe pain in 
the right ankle with swelling.  He claimed that he was unable 
to stand or walk for long periods of time due to his right 
ankle pain and had lost 2 days from work.  Objective 
examination showed a normal gait and posture and the examiner 
indicated that there were no signs of abnormal weight 
bearing.  Range of motion was normal in both the right and 
left ankle, although the veteran reported pain at 20 degrees 
of dorsiflexion on the right.  The examiner indicated that 
motion was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  The examiner indicated 
that he observed no other deformities of the ankles.  X-ray 
studies showed mild degenerative joint disease of the right 
ankle.  

At his October 2004 Board hearing, the veteran testified that 
both of his ankles were constantly swollen and stiff.  He 
claimed that he was in constant pain and wore braces on both 
ankles.  He testified that if he did not pay attention, his 
ankles would "flip" to the side due to weakness.  

In support of his claim, the veteran submitted lay statements 
from relatives, friends, and coworkers to the effect that he 
often had various physical complaints, including pain in his 
ankles.

On July 6, 2006, the veteran sought treatment from a private 
podiatrist after he turned his left ankle.  The veteran 
reported that he had had ankle difficulties for the past ten 
years, including pain, instability, and weakness.  He stated 
that his right ankle was currently asymptomatic, but that he 
had tenderness in the left ankle.  The podiatrist indicated 
that X-ray studies taken that day were negative for any 
fracture or dislocation of either ankle joint, but showed 
mild degeneration of the ankle joints, bilaterally.  Physical 
examination showed no gross ankle instability or ankle 
inversion laxity, although there was some mild ankle 
instability.  There was some crepitus on range of motion, but 
no indication of limitation of range of motion.  The 
podiatrist discussed cast therapy on the left ankle, followed 
by over the counter ankle braces.  

Rating Criteria

The veteran's service-connected right ankle disability is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5010 and 5271.  His left ankle disability is currently 
rated as noncompensable under Diagnostic Code 5271.  


Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, 
arthritis established by X-ray evidence will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.

Limitation of motion of the ankles is rated under Diagnostic 
Code 5271.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.  

Normal range of ankle motion is identified as dorsiflexion 
from 0-20 degrees and plantar flexion from 0-45 degrees.  
38 C.F.R. 4.71, Plate II.

Analysis

Right ankle disability:  After reviewing the evidence of 
record in its entirety, and for the reasons set forth below, 
the Board finds that an initial rating in excess of 10 
percent for the veteran's right ankle disability is not 
warranted.  

First, the Board notes that there is no objective evidence of 
marked limitation of motion of the right ankle, as required 
for a rating in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  As set forth above, repeated 
examination has consistently shown full range of motion of 
the right ankle, that is, dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  The Board finds that these 
range of motion values do not characterize marked limitation 
of motion, nor has any medical professional ever 
characterized the veteran's limitation of right ankle motion 
as such.

In light of the veteran's complaints of pain, weakness, 
instability, and the like, the Board has considered 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in addressing the impact of 
functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  In 
this case, however, the Board finds that there are no 
additional factors which would restrict motion to such an 
extent that the criteria for an initial rating in excess of 
10 percent would be justified.  For example, objective 
examination has repeatedly shown a normal gait, with no 
objective evidence of disuse, such as muscle wasting.  In 
fact, on examinations in October 1999 and August 2002, the 
examiner indicated that he could identify no objective 
residuals of the veteran's in-service ankle injuries 
whatsoever.  Similarly, at the June 2003 VA medical 
examination, the examiner indicated that ankle motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  At the most recent examination in July 
2006, the veteran described his right ankle as asymptomatic.  

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the right ankle 
disability.  For example, there is no objective evidence of 
service-connected ankylosis ratable under Diagnostic Codes 
5270 and 5272 (2005).  Likewise, despite repeated imaging 
studies, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under 
Diagnostic Code 5273 (2005); nonunion or malunion of the 
tibia or fibula, ratable under Code 5262 (2005); or of 
astragalectomy residuals, ratable under Diagnostic Code 5274 
(2005).  Thus, these provisions do not provide a basis for 
assigning an initial rating in excess of 10 percent.

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting an initial 
rating in excess of 10 percent for a right ankle disability, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  In that regard, the Board has 
carefully considered the veteran's submissions and testimony 
regarding the severity of his right ankle symptomatology, but 
finds that such statements are less probative than the 
objective findings of competent medical professionals.  Thus, 
the Board finds that the benefit of the doubt rule does not 
apply.  38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1); however, the record contains no objective 
evidence that the veteran's service-connected right ankle 
disability results in marked interference with earning 
capacity or employment, beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  In fact, it appears that the 
veteran has never been hospitalized for treatment of his 
service-connected right ankle disability.  Moreover, he is 
employed full-time and has reported that he has lost only 2 
days as a result of his right ankle disability.  Accordingly, 
the Board finds that the impairment resulting from the 
veteran's right ankle disability is appropriately compensated 
by the currently assigned schedular rating.

Left ankle disability:  After reviewing the evidence of 
record in its entirety, and for the reasons set forth below, 
the Board finds that a 10 percent rating, but no higher, for 
the veteran's left ankle disability is warranted from July 6, 
2006.  Prior to that date, a compensable rating is not 
warranted.  

As noted, in order to warrant a compensable rating under 
Diagnostic Code 5271, the evidence must show that the 
veteran's left ankle disability is manifested by moderate 
limitation of motion.  

As discussed in detail above, however, the medical evidence 
in this case consistently shows that the veteran exhibits 
normal range of left ankle motion.  Specifically, 
examinations conducted in October 1999, August 2002, and June 
2003 showed dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  The most recent examination in June 2006 is 
negative for notations of limitation of motion.

Based on this evidence, the Board finds the veteran's left 
ankle disability is not characterized by moderate limitation 
of motion, nor has a medical professional ever characterized 
the veteran's limitation of motion as such.  In light of 
these findings, the criteria for a compensable rating under 
Diagnostic Code 5271 have not been met.  

However, in light of the veteran's complaints of pain, 
weakness, instability, and the like, the Board has considered 
38 C.F.R. §§ 4.40, 4.45, and 4.59, in addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
After reviewing the record, the Board finds that there are no 
additional factors which would restrict motion to such an 
extent that the criteria for an initial compensable rating 
would be justified.  For example, objective examination has 
repeatedly shown a normal gait, with no objective evidence of 
disuse, such as muscle wasting.  In fact, on examinations in 
October 1999 and August 2002, the examiner indicated that he 
could identify no objective residuals of the veteran's in-
service ankle injuries.  Similarly, at the June 2003 VA 
medical examination, the examiner affirmatively indicated 
that left ankle motion was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination.  

While compensable loss of motion has not been shown in the 
evidence of record, the Board notes that at the examination 
on July 6, 2006, X-ray studies reportedly showed mild 
degeneration of the left ankle joint.  X-ray studies prior to 
that time had been negative for findings of arthritis.  The 
Court has noted that Diagnostic Code 5003 and 38 C.F.R. § 
4.59 deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  In this case, 
the veteran has complained of pain in his left ankle joint.  
Thus, affording the veteran the benefit of the doubt, the 
Board finds that his left ankle symptoms are sufficient to 
support a 10 percent rating, effective July 6, 2006.  See 
Hicks v. Brown, 8 Vet. App. 417, 420-1 (1995).  

For the same reasons discussed above, however, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent from July 6, 2006.  See 38 
C.F.R. §§ 4.40, 4.45, and 4.59, 4.71a, Diagnostic Codes 5010, 
5271.  

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign a rating in 
excess of 10 percent for the left ankle disability.  For 
example, there is no objective evidence of service-connected 
ankylosis ratable under Diagnostic Codes 5270 and 5272 
(2005).  Likewise, despite repeated imaging studies, the 
Board notes that there is no evidence of malunion of the os 
calcis or astragalus ratable under Diagnostic Code 5273 
(2005); nonunion or malunion of the tibia or fibula, ratable 
under Code 5262 (2005); or of astragalectomy residuals, 
ratable under Diagnostic Code 5274 (2005).  Thus, these 
provisions do not provide a basis for assigning an initial 
rating in excess of 10 percent.

In summary, the Board finds a 10 percent rating, but no 
higher, for the veteran's left ankle disability is warranted 
from July 6, 2006.  Prior to that date, a compensable rating 
is not warranted.  To that extent, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus, the benefit of the doubt rule does not apply.  38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1); however, the record contains no objective 
evidence that the veteran's service-connected left ankle 
disability results in marked interference with earning 
capacity or employment, beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.   In fact, it appears that the 
veteran has never been hospitalized for treatment of his 
service-connected left ankle disability.  

The Board has considered the evidence recently submitted by 
the veteran in July 2006.  In pertinent part, this evidence 
includes a request for leave to the veteran's employer, 
accompanied by a form completed by the veteran's private 
podiatrist.  This form indicates that the veteran has pain 
and instability in his ankle which may require him to take 
time off work once monthly for two to three days.  The 
podiatrist noted that the veteran was to undergo cast 
treatment and physical therapy and would be unable to engage 
in physical activity as a result.  

While the Board has considered this evidence, an appropriate 
degree of occupational impairment is contemplated in the 10 
percent rating now assigned for the left ankle disability.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board finds that the evidence of record does 
not show that the veteran's service-connected left ankle 
disability has resulted in marked interference with 
employment beyond that contemplated by the regular schedular 
standards.  Accordingly, the Board finds that the impairment 
resulting from the veteran's left ankle disability is 
appropriately compensated by the currently assigned schedular 
rating.

Right shoulder strain

The veteran also seeks a rating in excess of 10 percent for 
his right shoulder disability.  He claims that a higher 
rating is warranted in light of his claimed symptoms of 
constant, severe pain and limitation of motion.  He also 
claims that his right shoulder is unstable and frequently 
pops out of joint.  According to the veteran, his right 
shoulder disability interferes with his job with the postal 
service and causes him to miss work frequently.  

A review of the record shows that at his February 1999 
military separation medical examination, the veteran 
complained of right shoulder pain since dislocating his 
shoulder in February 1990 while playing basketball.  The 
diagnoses included chronic right shoulder pain.  

In October 1999, the veteran underwent examination in 
connection with his original application for VA compensation 
benefits.  He claimed that he sustained various injuries in 
an automobile accident in 1994, including injuries to his 
right shoulder and knees.  He complained of "horrible" 
pain, weakness, and stiffness in his affected joints, 
including the right shoulder.  Objective examination of the 
shoulder showed no heat, redness, or swelling.  Flexion was 
to 160 degrees, with pain at 100 degrees.  Abduction was to 
120 degrees with pain at 90 degrees, and external and 
internal rotation were to 90 degrees.  X-ray studies of the 
right shoulder were normal.  The diagnosis was right shoulder 
strain.

On examination in August 2002, the veteran reported a history 
of a right shoulder dislocation in service.  He claimed that 
he now had limited motion and was unable to raise his arm 
over his head without pain.  The examiner noted that the 
veteran was right hand dominant.  Objective examination of 
the right shoulder was entirely within normal limits.  
Flexion and abduction were to 180 degrees and internal and 
external rotation was to 90 degrees.  Pain was the only 
factor affecting movement.  There was no evidence of fatigue, 
weakness, lack of endurance, or incoordination.  X-ray 
studies of the right shoulder were normal.  Neurological 
examination was normal with respect to strength, sensation 
and reflexes.  The diagnosis was right shoulder strain with 
minimal findings except for pain on external rotation.  

At his May 2003 hearing, the veteran testified that he had 
limited motion in his right shoulder due to pain, which 
caused problems in his job as a mail handler.  

At a medical examination for compensation purposes in June 
2003, the veteran complained of right shoulder pain, 
stiffness, and difficulty lifting his arm over his head.  He 
claimed that he had lost 2 months from work due to his right 
shoulder disability and that his physician had recommended 
bed rest for his condition.  Examination showed that the 
right shoulder was normal in appearance.  Range of motion 
testing showed flexion and abduction to 170 and internal and 
external rotation to 90.  There was pain on motion.  The 
examiner indicated that pain was the only factor affecting 
movement.  There was no evidence of fatigue, weakness, lack 
of endurance, or incoordination.  X-ray studies of the right 
shoulder were normal.  Neurological examination was normal 
with respect to strength, sensation and reflexes.  The 
diagnosis was right shoulder strain.

At his October 2004 hearing, the veteran testified that he 
was a postal employee and that his right shoulder constantly 
hurt on the job, as he was required to engage in a lot of 
reaching, pulling, and pushing.  He claimed that he was 
constantly being harassed for not being able to do his work.  
He claimed that his right shoulder pain was an 8 on a pain 
scale of 1 to 10.  

The RO has rated the veteran's right shoulder disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Under the provisions of Diagnostic Code 5203, a 10 percent 
rating is warranted for impairment of the clavicle or scapula 
manifested by malunion or nonunion without loose movement.  A 
maximum 20 percent evaluation is provided where there is 
dislocation of the clavicle or scapula or where there is 
nonunion of the clavicle or scapula with loose movement.

After reviewing the record in its entirety, the Board finds 
that the criteria for an initial rating in excess of 10 
percent for a right shoulder disability have not been met 
under Diagnostic Code 5203.  As set forth above, although the 
veteran claims that his right shoulder pops out of joint 
frequently, repeated objective examinations, including X-ray 
studies, have shown no dislocation or nonunion of the 
clavicle or scapula, nor have they shown loose movement.  For 
these reasons, the criteria for a rating in excess of 10 
percent have not been met.  

In addition, there are other Diagnostic Codes that 
potentially relate to impairment of the shoulder; the veteran 
is entitled to be rated under the Diagnostic Code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major or 
minor arm to shoulder level, or when there is limitation of 
motion of the minor arm to midway between side and shoulder 
level.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between side 
and shoulder level, or where there is limitation of motion of 
the minor arm to 25 degrees from the side.  A maximum 40 
percent rating is assigned where there is limitation of 
motion of the major arm to 25 degrees from the side.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2005).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
right shoulder disability.  In this case, the evidence of 
record shows that the veteran is right-handed.  Thus, his 
right shoulder is part of his major extremity.  The record 
shows that the veteran was able to flex his right arm to 160 
degrees and abduct it to 120 degrees when examined in October 
1999.  Range of motion was normal when he was examined in 
August 2002.  In June 2003, the veteran was able to flex and 
abduct his right arm to 170 degrees, just 10 degrees short of 
normal.  Although these findings show some loss of full 
abduction and flexion, they do not rise to the level 
warranting assignment of a 20 percent rating, even 
considering the veteran's complaints of pain on motion.  

In that regard, the Board has considered 38 C.F.R. §§ 4.40 
and 4.45 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  While the veteran reports 
severe pain and claims to experience functional loss which 
interferes with his employment, the objective evidence shows 
no additional factors would restrict motion to such an extent 
that the criteria for a rating higher than 20 percent would 
be justified.  For example, there is no evidence of weakness, 
muscle wasting, or other evidence of disuse.  In fact, 
examiners indicated in August 2002 and June 2003 that there 
was no evidence of fatigue, weakness, lack of endurance, or 
incoordination.  X-ray studies of the right shoulder have 
been normal.  For these reasons, an initial rating in excess 
of 10 percent is not warranted due to functional loss.  

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm and 30 
percent for the major arm.  Intermediate ankylosis, between 
favorable and unfavorable, warrants a 30 percent evaluation 
for the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis with abduction limited to 25 degrees 
from the side is assigned a 40 percent evaluation for the 
minor arm and a 50 percent evaluation for the major arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5200 (2005).  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

The evidence in this case indicates that the veteran's 
service-connected right shoulder disability is not manifested 
by ankylosis.  He does not contend otherwise.  Thus, 
application of Diagnostic Code 5200 is not appropriate.  

Diagnostic Code 5202 provides a 20 percent evaluation for 
impairment of the humerus where there is infrequent episodes, 
and guarding of movement only at the shoulder level of either 
arm, or where there is recurrent dislocation of the minor 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements.  A 30 percent rating is 
warranted for recurrent dislocation of the major humerus at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.

In this case, while the veteran claims that his right 
shoulder repeatedly pops out of joint, there have been no 
objective findings on repeated examination to corroborate his 
statements.  Absent such medical evidence, the Board finds 
that application of 5202 is not appropriate.  

The Board has also considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In that regard, the veteran claims that he has 
lost significant time from work as a result of his right 
shoulder disability.  While the record shows that the veteran 
has exhausted his sick and annual leave and has been 
reprimanded for deficiencies in his attendance at work, the 
record does not show that the veteran's right shoulder 
disability has been the cause of his absences, nor does the 
record otherwise show marked interference with employment 
beyond the schedular criteria due to the right shoulder 
disability.  

While the veteran's right shoulder disability no doubt 
interferes with his employability, such interference is 
reflected in the 10 percent rating currently assigned.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

The Board further notes that the record contains no 
indication, nor does the veteran contend that his right 
shoulder disability necessitates frequent periods of 
hospitalization.  In fact, the record shows, and the veteran 
does not contend otherwise, that he has never been 
hospitalized for his service-connected right shoulder 
disability.  The Board additionally observes that there do 
not appear to be any unusual clinical aspects of the service-
connected right shoulder disability noted in the medical 
records, and the veteran and his representative have neither 
identified such or indicated that such exist.

Thus, absent any objective evidence that the veteran's right 
shoulder disability, in and of itself, is productive of 
marked interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left knee strain with degenerative changes

The veteran also seeks a rating in excess of 10 percent for 
his left knee disability.  He claims that a higher rating is 
warranted in light of his claimed symptoms of pain stiffness 
and limited motion.  He also argues that a separate 
compensable rating is warranted because of instability in his 
left knee.  

A review of the record shows that at his February 1999 
military separation medical examination, the veteran 
complained of left knee pain and swelling which he attributed 
to excessive physical training.  The diagnoses included 
chronic left knee pain.  

In October 1999, the veteran underwent examination in 
connection with his original application for VA compensation 
benefits.  He claimed that he sustained various injuries in 
an automobile accident in 1994, including injuries to his 
knees.  He complained of "horrible" pain, weakness, and 
stiffness in his affected joints, including his knees.  
Objective examination showed no limitation of standing or 
walking, although the veteran had difficulty squatting and 
kneeling.  X-ray studies showed minimal degenerative changes 
of the left knee.  Range of motion testing showed flexion to 
130 degrees, with pain at 90 degrees.  Extension was to zero 
degrees.  Drawer and McMurrays tests were negative.  The 
diagnoses included knee strain with residual degenerative 
changes with painful motion.  

On examination in August 2002, the veteran complained of 
locking, pain, swelling, and flare-ups on a monthly basis.  
Examination, however, showed normal posture and gait and the 
knees were within normal limits, bilaterally.  Range of 
motion was from zero to 140 degrees.  Drawer's and McMurray's 
tests were negative and there was no evidence of fatigue, 
weakness, lack of endurance, or incoordination.  Neurological 
examination was normal with respect to strength, sensation 
and reflexes.  

At his May 2003 hearing, the veteran testified that his left 
knee regularly gave way, although he had never fallen.  He 
also claimed to have pain and swelling in the left knee.  

At a medical examination for compensation purposes in June 
2003, the veteran complained of pain, stiffness, and popping 
in the left knee.  He also gave a history of left knee 
buckling.  He claimed that he had lost 3 days from work due 
to his left knee disability and that his physician 
recommended bed rest for his condition.  Examination showed 
that the veteran's gait and posture were normal.  Range of 
motion was from zero to 140 degrees.  There was no evidence 
of motion affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Neurological examination was 
normal with respect to strength, sensation and reflexes.  

VA clinical records show that the veteran sought treatment 
for complaints of knee pain.  In April 2004, range of motion 
on the left knee was from zero to 120 degrees.  Strength was 
4/5 in the quadriceps.  There was no swelling observed.  

At his October 2004 Board hearing, the veteran testified that 
he had left knee pain, limited motion, and swelling.  He 
indicated that he wore knee braces at work to alleviate his 
pain and help with instability.  He rated his pain as a 7 on 
a pain scale of 1 to 10, but indicated that his pain 
occasionally flared-up to a 9.  

Subsequent VA and private medical records show continued 
outpatient treatment for knee pain.  In September 2004, the 
veteran sought private treatment for knee pain with some 
swelling and a giving way sensation.  Physical examination 
showed tenderness, but no significant swelling.  There was no 
laxity and range of motion was good.  The remainder of the 
examination was benign.  X-ray studies were negative.  The 
assessments included chronic knee pain.  Similar findings are 
noted in an October 2004 VA clinical record.  At that time, 
range of motion was normal and there was no laxity.  In June 
2005, private medical records show that the veteran received 
physical therapy for his knees.  Range of motion was from 
zero to 125 degrees.  Later that month, the veteran received 
an injection of Lidocaine for his left knee.

The veteran's service-connected left knee disability has been 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis 
established by X-ray evidence is rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260 (2005).  

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005). 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

In this case, the medical evidence of record does not show 
that the veteran's left knee motion has been limited to the 
extent necessary to meet the criteria for a rating in excess 
of 10 percent.  As set forth above, on examination in October 
1999, range of motion was from zero to 130 degrees, with pain 
at 90 degrees.  On examinations conducted in August 2002 and 
June 2003, range of motion was entirely within normal limits, 
from zero to 140 degrees.  Private clinical records document 
range of motion from zero to 125 degrees in June 2005.  These 
findings clearly do not warrant an initial rating in excess 
of 10 percent under the criteria based on limitation of 
extension or flexion.  38 C.F.R. § 4.71, Plate II, Codes 
5260, 5261.

The Board notes that VA's General Counsel has held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint, if none of the symptomatology on which 
each rating is based is duplicative or overlapping.  See VA 
O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  In this case, 
however, as set forth above, none of the medical evidence of 
record shows that the veteran's right knee extension is 
limited to the extent necessary to meet the criteria for a 
separate compensable rating.  38 C.F.R. § 4.71, Plate II, 
Codes 5261.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of pain, functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In that regard, the veteran 
has consistently claimed to experience severe symptoms such 
as pain resulting in functional loss.  The objective evidence 
in the record on appeal, however, does not contain additional 
positive findings.  The veteran's gait and posture is 
consistently described as normal and there is no objective 
indication of disuse, such as muscle wasting.  After 
carefully reviewing the pertinent evidence of record, the 
Board finds that the criteria for an initial rating in excess 
of 10 percent have not been met.  The veteran's current 10 
percent rating is based on his symptoms of knee pain, 
limitation of flexion, and functional loss.  38 C.F.R. § 
4.71, Plate II, Codes 5260, 5261.  There is no other evidence 
that additional factors would restrict motion to such an 
extent that the criteria for a rating higher than 10 percent 
would be justified.

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  In this case, despite the 
veteran's claims of locking and giving way, there has been no 
finding of a dislocated semilunar cartilage, nor has 
ankylosis been shown.  

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee due to recurrent subluxation or 
lateral instability.  In this case, despite his lay 
contentions, the objective medical evidence shows that the 
veteran's left knee is stable; there is no competent evidence 
of subluxation or lateral instability.  

Although application of Code 5257 in lieu of the criteria for 
limitation of motion would therefore not be advantageous to 
the veteran, the VA General Counsel has determined that a 
claimant with service-connected arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14. See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. 
No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  Again, 
however, absent objective evidence of additional disability 
due to instability or subluxation; a separate 10 percent 
rating is not warranted.  Id.  The Board has considered the 
veteran's lay contentions to the effect that his left knee 
disability is manifested by instability, but finds that the 
objective medical findings to the effect that the veteran's 
left knee is stable outweigh his lay assertions.  

For the foregoing reasons, the Board finds that the veteran's 
left knee disability is appropriately rated as 10 percent 
disabling.  The Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 10 percent and the benefit of the doubt doctrine is 
therefore not for application here.  38 U.S.C. § 5107(b) 
(West 2002); Gilbert, 1 Vet. App. at 55 (1990).

In reaching its decision, the Board has considered the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321 (2005).  The record, however, contains no objective 
evidence that the veteran's service-connected left knee 
disability, in and of itself, has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
it appears that the veteran has never been hospitalized for 
treatment of his left knee disability.  Absent any objective 
evidence that his knee disabilities are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional, referral for 
consideration of an extra- schedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.

Entitlement to an initial compensable rating for residuals of 
a left ankle injury for the period from April 1, 1999 to July 
5, 2006, is denied.

Entitlement to a 10 percent rating for residuals of a left 
ankle injury from July 5, 2006, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle injury is denied.

Entitlement to an initial rating in excess of 10 percent for 
right shoulder strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee strain with degenerative changes is denied.


REMAND

The veteran also claims entitlement to service connection for 
hypertension.  He argues that his current hypertension, first 
diagnosed in 2002, had its inception during active service, 
as evidenced by notations of elevated blood pressure during 
service.  

In support of his claim, the veteran has submitted a 
September 2004 letter from his private physician who noted 
that the veteran had had two episodes of minimally elevated 
blood pressure during service.  He indicated that "[t]his 
could imply hypertension and close monitoring of his blood 
pressure would have been initiated at that time."

A review of the record indicates that the RO has not yet 
obtained a VA medical opinion in connection with the 
veteran's claim of service connection for hypertension.  
Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  Given the evidence set forth above, the 
Board finds that an examination is necessary.  See McLendon 
v. Nicholson, No. 04-185 (U.S. Vet. App. June 5, 2006) (as 
amended Aug. 7, 2006).  

The veteran also seeks an initial rating in excess of 20 
percent for subluxation of the lumbar spine with degenerative 
changes.  It appears from the most recent VA medical 
examination that intervertebral disc syndrome is a component 
of his service-connected low back disability.  See 38 C.F.R. 
§ 4.71a (2005) (providing that intervertebral disc syndrome 
may be evaluated based on incapacitating episodes, or the 
combined effect of orthopedic and neurological impairment, 
and that associated neurologic abnormalities may be rated 
separately).  In light of the veteran's contentions, the 
Board finds that an additional examination is warranted in 
order to address the severity of his service-connected low 
back disability, particularly the frequency of and duration 
of claimed incapaciting episodes.  See e.g. Massey v. Brown, 
7 Vet. App. 204 (1994) (holding that VA medical examination 
reports must provide sufficient reference to the pertinent 
schedular criteria).

Finally, as noted above, in a March 2006 rating decision, the 
RO granted service connection for right lower extremity 
radiculopathy, effective January 13, 2005.  In a June 2006 
letter, the veteran disagreed with the effective date 
assigned by the RO.  A statement of the case addressing this 
matter has not yet been issued.  According to the Court, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than January 13, 2005 for the award of 
service connection for right lower 
extremity radiculopathy.  The statement 
of the case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005).  This matter should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The veteran should be afforded VA 
medical examination to determine the 
etiology and likely date of onset of his 
current hypertension.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide an opinion 
as to the etiology and likely date of 
onset of the veteran's hypertension, to 
include stating whether it is at least as 
likely as not that any current 
hypertension was incurred during active 
service or was manifest to a compensable 
degree within the first year after 
service.  A complete rationale for all 
opinions expressed by the examiner should 
be provided.

3.  The veteran should be afforded VA 
medical examination to determine the 
nature and severity of his service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be asked to assess the 
frequency and duration of any 
incapacitating episodes necessitating bed 
rest prescribed by a physician, and 
comment on the extent of any functional 
impairment caused by the veteran's low 
back disability.  The examiner should 
indicate whether any reported pain or 
functional loss is supported by adequate 
pathology and evidenced by visible 
behavior.  Finally, the examiner should 
identify any evidence of neuropathy or 
other nerve involvement due to the low 
back disorder, to i+	+nclude muscle spasm 
and reflex changes.  A complete rationale 
for all opinions expressed by the 
examiner should be provided.

4.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the  
matter or matters the Board has remanded.  Kutscherousky v.  
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


